 In the Matter of LINCOLN MILLS OF ALABAMAandTEXTILE WORKERSORGANIZING COMMITTEECase No. R-1034AMENDMENT TO SECOND DIRECTION OF ELECTIONJune 3, 1939On May 26, 1939, the National Labor Relations Board, herein calledthe Board, issued a Supplemental Decision and Second Direction ofElection 1 in the above-entitled proceeding.The Second Directionof Election provided that an election by secret ballot be conductedwithin fifteen (15) days from the date of the Direction, among all theproduction and maintenance employees, including utility maintenancemen, watchmen, and second hands, who were employed by LincolnMills of Alabama, Huntsville, Alabama, during the pay-roll periodending February 11, 1939, including employees who did not workduring such pay-roll period because they were ill or on vacation, pluspersons employed from February 11, 1939, to the date of the election,plus employees laid off because of any seasonal slack in business fromFebruary 11, 1939, to the date of the election, but excluding super-visory employees having the power to hire and discharge and thosewho have since voluntarily quit or been discharged for cause, to deter-mine whether they desire to be represented for the purposes of collec-tive bargaining by Textile Workers Organizing Committee, affiliatedwith the Committee for Industrial Organization, by the AmericanFederation of Labor, or by the Progressive Workers of America, orby none of these labor organizations.Having been advised that the American Federation of Labor doesnot desire its name to appear upon the ballot, the Board herebyamends the Second Direction of Election issued on May 26, 1939, bystriking therefrom the words "to determine whether they desire tobe represented for the purposes of collective bargaining by TextileWorkers Organizing Committee, affiliated with the Committee forIndustrial Organization, by the American Federation of Labor, or bythe Progressive Workers of America, or by none of these labor organ-izations" and substituting therefor the words "to determine whetherthey desire to be represented for the purposes of collective bargaining112 N. L.R. B. 1285.13 N. L.R. B., No. 12.86 LINCOLN MILLS OF ALABAMA87by Textile Workers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, or by the Progressive Workersof America, or by neither of these labor organizations."The Boardhereby further amends its Second Direction of Election, by strikingtherefrom the words "within fifteen (15) days from the date of thisDirection" and substituting therefor the words "within twenty (20)days from the date of this Direction."[SAME TITLE]SECOND SUPPLEMENTAL DECISIONJune 7, 1939On May 26, 1939, the National Labor Relations Board, herein calledthe Board, issued a Supplemental Decision and Second Direction ofElection in the above-entitled proceeding.On June 3, 1939, theBoard issued an Amendment to Second Direction of Election.TheSecond Direction of Election, as amended, directed that an electionby secret ballot be conducted within twenty (20) days from the dateof the Direction, among all the production and maintenance employ-ees, including utility maintenance men, watchmen, and second hands,who were employed by Lincoln Mills of Alabama, Huntsville, Ala-bama, during the pay-roll period ending February 11, 1939, includingemployees who did not work during such pay-roll period because theywere ill or on vacation, plus persons employed from February 11, 1939,to the date of the election, plus employees laid off because of anyseasonal slack in business from February 11, 1939, to the date of theelection, but excluding supervisory employees having the power tohire and discharge and those who have since voluntarily quit or beendischarged for cause, to determine whether they desire to be repre-sented for the purposes of collective bargaining by Textile WorkersOrganizing Committee, affiliated with the Committee for IndustrialOrganization, or by the ProgressiveWorkers of America, or byneither of these labor organizations.On June 5, 1939, the T. W. O. C. filed with the Board a "Petitionfor Rehearing and Brief in Support Thereof." The petition for "re-hearing" evidently did not seek the taking of any further evidence,for in the brief it was stated that "petitioner requests no further oralargument or briefs, but only the careful scrutiny of the record andthe briefs heretofore filed," and was further urged that "upon suchrehearing, petitioner requests that the Second Direction of Electionbe amended to direct a second election based upon the eligibility dateof January 1, 1938." 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe burden of the T. W. 0. C.'s contention appears to be that :(1) neither in its original Decision and Direction of Election nor inits Supplemental Decision and Second Direction of Election did theBoard discuss a stipulation among the parties that the pay roll ofJanuary 1, 1938, should govern eligibility to vote in an election; and(2) in its Supplemental Decision and Second Direction of Election,the Board erroneously stated that the T. W. 0. C. desired dismissal ofits petition should the Board fail to grant its contention for a January1, 1938, eligibility date.As to the second point, it appears that theT.W. 0. C.'s request had been for dismissal of its exceptions to theIntermediate Report of the Regional Director on the results of thefirst election, held in November 1938, and not for dismissal of itspetition.However, the T. W. 0. C. had also requested "that nofurther election be ordered" unless its contention as to eligibility datebe granted.Since the first election had not resulted in the selectionof any bargaining agency, the Board construed the request as ineffect a request for dismissal of the petition for investigation and cer-tification of representatives. In its latest brief, the T. W. 0. C. statesitswillingness to proceed with another election, however, and merelyobjects to the inaccurate statement of the nature of its request.Theabove discussion will serve to remove any misunderstanding whichhas arisen as to the precise nature of the T. W. 0. C. request.The important issue before us now concerns the eligibility datefor an election. In our Supplemental Decision, we discussed at somelength the evidence regarding the appropriate pay roll for use inan election, and concluded that a recent pay roll was preferableto that of January 1, 1938. In its brief, the'T. W. 0. C. nowcontends that whatever may be the merit of the Board's decision onthe evidence, the matter should have been regarded as conclusivelysettled by virtue of a.stipulation of all parties at the first hearing inthe case, in which it was agreed that the January 1, 1938, pay rollshould be used. It further contends that since the Board did not dis-cuss the stipulation in either of its decisions, the stipulation evidentlywas not considered by the Board.The stipulation was considered by the Board, both in connectionwith the original Decision and Direction of Election and in connec-tion with the Supplemental Decision and Second Direction of Elec-tion, although it was not mentioned in the decisions themselves in thecourse of the discussion of the appropriate eligibility date.Thereasons for not adopting the January 1, 1938, pay roll, in accordancewith the agreement of the parties at the first hearing, were brieflyas follows :At the time of the first hearing, in September 1938, no evidencewas introduced to show that all those employed on January 1, 1938, LINCOLN MILLS OF ALABAMA89and dismissed at that time because of suspension of operations, hadany assurance of being returned to work with the Company.Onlyabout 837 of the approximately 1,550 employed on January 1 hadbeen taken back at the time of the hearing, and the record did notreveal that the rest were likely to be returned to work.On the factsbefore us then, we did not feel warranted in providing that all 1,550of the workers on the January pay roll should vote, despite the agree-ment of the parties as to that pay roll. Evidence was later introduced,in a supplemental hearing held after the election, showing that theCompany had in fact increased its force until it had reached approxi-mately 1,250 in February 1939, and had restaffed its plant from thelist of those employed on January 1, 1938.It may well be, particularly in view of the evidence adduced at thesecond hearing, that we erred in not accepting the January 1, 1938,pay roll for the first election, in accordance with the stipulation.However, when our Second Direction of Election was issued, so muchtime had elapsed that to use that pay roll in the second election wouldhave been to govern eligibility to vote by a list 16 months old.Andwhile the stipulation presumably expressed the desires of the partiesat the time of the first hearing with respect to any election held withina reasonable time thereafter, it evidently did not still do so at the timeof the second hearing, since the Company and the Progressive Work-ers of America then urged the use of the February 11, 1939, pay rollfor the second election.Under all the circumstances, we consideredthat the fairest procedure was to use the February 1939 pay roll, butto provide also for voting by any additional employees recalled towork between that time and the time of the election, and we soordered. It was for these reasons that we declined to accept the stipu-lated pay roll of January 1, 1938, and we reaffirm our decision inthat regard.Under the circumstances, we will not disturb the Di-rection of Election, as amended, which provides for an electionwithin 20 days from May 26, 1939.13 N. L. R. B., No. 12a.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJuly 6, 1939On May 26, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election in the above-entitled proceeding.On June 3, 1939,the Board issued an Amendment to Second Direction of Election.The Second Direction of Election, as amended, directed an elec- 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion by secret ballot be conducted within twenty (20) days from thedate of the Direction, among all the production and maintenanceemployees, including utility maintenance men, watchmen, and secondhands, who were employed by Lincoln Mills of Alabama, Huntsville,Alabama, during the pay-roll period ending February 11, 1939, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation, plus persons employed fromFebruary 11, 1939, to the date of the election, plus employees laid offbecause of any seasonal slack in business from February 11, 1939,to the date of the election, but excluding supervisory employees hav-ing the power to hire and discharge and those who have sincevoluntarily quit or been discharged for cause, to determine whetherthey desire to be represented for the purposes of collective bargainingby Textile Workers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, or by the Progressive Workersof America, or by neither of these labor organizations.Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 14, 1939, at Huntsville, Alabama, under thedirection and supervision of the Regional Director for the TenthRegion (Atlanta, Georgia).On June 16, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, servedupon the parties an Intermediate Report on the ballot.No objec-tions or exceptions to the Intermediate Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-- --------------------------- 1277Total ballots cast------------------------------------------ 1154Total number ballots cast for Textile Workers OrganizingCommittee,affiliatedwith the Committee for IndustrialOrganization--------------------------------------------582Total number ballots cast for Progressive Workers of Amer-ica------------------------------------------------------537Total number ballots cast for neither of these labor organiza-tions----;-----------------------------------------------29Total number challenged ballots----------------------------3Total number of void ballots------------------------------0Total number of blank ballots------------------------------3On June 13, 1939, the day before the election, Textile WorkersUnion of America filed with the Board a Petition for Substitutionof Parties, reciting that it had succeeded to all of the rights of theTextileWorkers Organizing Committee through certain recent con-solidation proceedings.The petition requested that Textile WorkersUnion of America be substituted for Textile Workers Organizing LINCOLN MILLS OF ALABAMA91Committee as petitioner in this proceeding.Copies of the petitionwere transmitted to counsel for all other parties on the same day.No objections to the substitution have been filed by any of the parties,and we see no reason to deny the request for substitution.We willaccordingly certify the Textile Workers Union of America as the ex-clusive representative of the employees of the Company in theappropriate unit.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Textile Workers Union of America hasbeen designated and selected by a majority of the production andmaintenance employees of Lincoln Mills of Alabama, Huntsville,Alabama, including utility maintenance men, watchmen, and secondhands, but excluding supervisory employees having the power to hireand discharge, as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a) ofthe National Labor Relations Act, Textile Workers Union of America,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.13 N. L. R. B.,No. 12b.